DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected notice of allowance is being sent out to account for inadvertently leaving out the term “the” in the specification amendment (see page 6, lines 32-33).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Perez on 10 June 2021.
The application has been amended as follows: 
“output plan” has been changed to --output plane-- (Abstract-line 5);
“tangential plan” has been changed to --tangential plane-- (Abstract-lines 5-6);
“output plan” has been changed to --output plane-- (Specification-p.2, lines 25, 35);
“tangential plan” has been changed to --tangential plane-- (Specification-p. 2, lines 26, 29, 35);
“first plan” has been changed to --first plane-- (Specification-p. 6, lines 20-21, 21, 24);
“second plan” has been changed to --second plane-- (Specification-p. 6, lines 22, 24);
“first and second plans” has been changed to --first and second planes-- (Specification-p. 6, lines 26-27);
“the first and the second plans” has been changed to --the first and the second planes-- (Specification-p. 6, lines 32-33);
output plane-- (Claim 1, line 10; Claim 2, line 2);
“tangential plan” has been changed to --tangential plane-- (Claim 1, line 11; Claim 2, line 2);
Lines 7-9 of Claim 1 (“wherein said cylindrical casing defines…and an ignitor, and”) have been deleted and replaced by the following:
--wherein said at least one pyrotechnical charge comprises a gas generant and an ignition load,
wherein said at least one ignitor comprise a first ignitor and a second ignitor,
wherein said cylindrical casing defines a first chamber comprising a first cylindrical partition defining a second chamber enclosing the gas generant and the first ignitor, the first chamber further comprising a second cylindrical partition defining an ignition chamber enclosing the ignition load and the second ignitor, and--
“The pyrotechnical gas generator according to claim 1” has been changed to --The pyrotechnical gas generator according to claim 3-- (Claim 5, lines 1-2);
“the opening” has been changed to --an opening thereof-- (claim 7, line 4);
“wherein the casing’s resistance” has been changed to --wherein a resistance of the casing-- (claim 8, line 2);
“the external environment” has been changed to --an external environment-- (claim 9, line 3).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter is the cylindrical casing defines a first chamber comprising a first cylindrical partition defining a second chamber enclosing the gas generant and the first ignitor, the first chamber further comprising a second cylindrical partition defining an ignition chamber enclosing the ignition load and the second ignitor, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616